 

Exhibit 10.1

 

DEBT CONVERSION AGREEMENT

 

THIS DEBT CONVERSION AGREEMENT (this “Agreement”) is made and effective as of
October 2, 2015 (the “Effective Date”), by and between Community Shores Bank
Corporation, a Michigan corporation (“Community Shores”) and 1030 Norton LLC, a
Michigan limited liability company (“1030 Norton”) and the individuals
identified on Exhibit A (each a “Registered Holder” and collectively, the
“Registered Holders”). Community Shores, 1030 Norton, and the Registered Holders
are sometimes referred to collectively herein as the “Parties”.

 

WITNESSETH:

 

WHEREAS, Community Shores issued a Convertible Secured Note, with a maturity
date, as amended of, March 31, 2017, in the original principal amount of One
Million Two Hundred and Eighty Thousand Dollars ($1,280,000) for the benefit of
1030 Norton (the “Note”), pursuant to a Convertible Secured Note Purchase
Agreement, dated as of March 20, 2013 as amended; and

 

WHEREAS, as of the Effective Date, the outstanding principal amount of the Note
is One Million Two Hundred and Eighty Thousand Dollars ($1,280,000) (the “Debt
Balance”); and

 

WHEREAS, the Parties have agreed to convert all of the Debt Balance into shares
of common stock of Community Shores (the “Conversion”) at conversion price equal
to 75% of the per share purchase price to be established by the Board of
Directors of Community Shores in connection with the Rights Offering (as defined
in Section 3) (the “Conversion Price”).

 

NOW THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.          Conversion. As of the Effective Date, 1030 Norton hereby elects to
convert the entire Debt Balance into shares of common stock at the Conversion
Price, and Community Shores agrees to issue to 1030 Norton that number of shares
of common stock determined by dividing the Debt Balance by the Conversion Price
(the “Conversion Shares”) in exchange for such Conversion. 1030 Norton
acknowledges and agrees that the entire Debt Balance shall be deemed satisfied
and discharged upon such Conversion and that all security associated with the
Note shall be released, including without limitation that certain Pledge
Agreement in favor of 1030 Norton dated as of March 20, 2013. As a matter of
administrative convenience, 1030 Norton has requested that 1030 Norton cause
Conversion Shares to be registered in the names of the individuals to be listed
on Exhibit A at closing (the “Registered Holders”), each in the amount set forth
next to his or her name. As such, at closing and upon Community Shores’ receipt
of the executed original Note, marked cancelled, Community Shores shall cause
the number of Conversion Shares specified in Exhibit A (which number will be
established as an administrative function by mutual agreement of the parties
prior to closing) of this Agreement to be issued to and registered in the name
of the applicable Registered Holder identified in Exhibit A of this Agreement.

 

 

 

 

2.          Representations, Warranties and Covenants.

 

(a)          Of Community Shores. Community Shores hereby makes the following
representations, warranties and covenants in favor of 1030 Norton and the
Registered Holders:

 

(i)          Common Stocks. The Conversion Shares constitute duly authorized
shares of common stock of Community Shores, the issuance of which has been duly
authorized by the Board of Directors of Community Shores.

 

(ii)         Validly Issued. Upon issuance of the Conversion Shares and receipt
by Community Shores of the executed original Note, marked cancelled, such
Conversion Shares shall be validly issued and outstanding, fully paid,
nonassessable and free and clear of all liens and encumbrances arising through
the actions of Community Shores or its directors, officers, employees or agents.
None of the issued and outstanding Conversion Shares will have been issued in
violation of any agreement, arrangement or commitment to which Community Shores
is a party.

 

(iii)        Authorization. Community Shores has the full power and authority to
execute this Agreement and perform its obligations hereunder. The execution and
delivery by Community Shores of this Agreement, the performance by Community
Shores of its obligations hereunder and the consummation by Community Shores of
the transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Community Shores. This Agreement has been duly
executed and delivered by Community Shores, and (assuming due authorization,
execution and delivery by Norton) this Agreement constitutes a legal, valid and
binding obligation of Community Shores enforceable against Community Shores in
accordance with its terms.

 

(b)        Of 1030 Norton and the Registered Holders. 1030 Norton and the
Registered Holders hereby make the following representations, warranties and
covenants in favor of Community Shores:

 

(i)          Note. 1030 Norton is the owner of the Note, and owns such note free
and clear of all liens, claims and encumbrances.

 

(ii)         Authorization. 1030 Norton and each of the Registered holders has
full power and authority to enter into this Agreement, and this Agreement, when
executed and delivered, will constitute a valid and legally binding obligation
of each such party. All organizational action required to be taken to authorize
(i) the execution and delivery of this Agreement by the undersigned individual
for and on behalf of 1030 Norton and each of the Registered Holders,
respectively, and (ii) the performance by 1030 Norton and each of the Registered
Holders of their respective obligations hereunder has been taken.

 

 2Debt Conversion Agreement

 

 

(iv)        Reliance Upon Representations and Warranties. 1030 Norton and each
of the Registered Holders understand that the Conversion Shares are not
registered under the Securities Act of 1933, as amended (the “Securities Act”)
on the ground that the sale provided for in this Agreement and the issuance of
securities hereunder is exempt from registration under the Securities Act, and
that Community Shores’ reliance on such exemption is predicated on the
representations and warranties of 1030 Norton and the Registered Holders set
forth herein.

 

(v)         Receipt of Information. Each of 1030 Norton and the Registered
Holders has received all the information each considers necessary or appropriate
for deciding whether to acquire the Conversion Shares. Each of 1030 Norton and
the Registered Holders further represents it has had an opportunity to ask
questions and receive answers from Community Shores regarding the terms and
conditions of the offering of Conversion Shares and the business, properties,
prospects and financial condition of Community Shores and to obtain additional
information necessary to verify the accuracy of any information furnished to it
or to which it has had access.

 

(vi)        Investment Experience. Each of 1030 Norton and the Registered
Holders is experienced in evaluating and investing in private placement
transactions of securities of companies in a similar stage of development as
Community Shores and acknowledges that it can bear the economic risk of its
investment and that it, alone or together with is representatives, has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the investment in the Conversion Shares.

 

(vii)       Accredited Investor. 1030 Norton is an Accredited Investor, as such
term is defined in Regulation D promulgated under the Securities Act because all
of its members are Accredited Investors. Each of the Registered Holders is a
member of 1030 Norton and an Accredited Investor.

 

(iii)        Acquired for Investment. This Agreement is made in reliance upon
the representation by each of the Registered Holders to Community Shores, which,
by such Registered Holder’s execution of this Agreement, the Registered Holder
hereby confirms, that the Conversion Shares are being and will be acquired for
investment for the accounts of the Registered Holders. The Registered Holders do
not intend to engage in the Conversion as nominee or agent, nor with a view to
the resale or distribution of any part of the Conversion Shares, and none of the
Registered Holders nor any of their respective officers, members, partners,
shareholders, managers, directors or representatives with the authority,
responsibility or power to make a decision with regard to the purchase or sale
of the common stocks or any portion thereof (collectively, “Representatives”)
has any present intention of selling, granting any participation in or otherwise
distributing the same. Each Registered Holder and its Representatives are
familiar with the phrase “acquired for investment and not with a view to
distribution” as it relates to the Securities Act and state securities laws and
the special meaning given to such term by the Securities and Exchange Commission
(the “SEC”). By executing this Agreement, each Registered Holder further
represents that such Registered Holder does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of
Conversion Shares, other than as set forth in Section 1.

 

 3Debt Conversion Agreement

 

 

3.          Closing; Conditions Precedent. The closing of the Conversion shall
take place simultaneously with the closing of the Rights Offering (as defined
below). The closing is subject to the satisfaction of each of the following
conditions precedent:

 

(a)          Effectiveness and closing of the rights offering contemplated by
Community Shores’ Registration Statement on Form S-1, as filed with the
Securities and Exchange Commission (“SEC”) on June 25, 2015 (SEC File No.
333-205233) (the “Rights Offering”); and

 

(b)          Approval of the Federal Reserve Board of Governors to apply
sufficient proceeds from the Rights Offering to repay the deferred and
accumulated interest on Community Shores’ trust preferred securities; and

 

(c)          Confirmation by the holder of the trust preferred securities that
upon receipt of such payment, the event of the default associated with the trust
preferred securities has been cured and Community Shores is eligible to enter
another period of interest deferral.

 

4.          Governing Law. This Agreement shall be governed by the laws of the
State of Michigan, without reference to the choice-of-law rules of such state.

 

5.          Attorneys’ Fees. In the event any party hereto fails to perform any
of its obligations under this Agreement or the transactions contemplated hereby
or in the event a dispute arises concerning the meaning or interpretation of any
provision of this Agreement, the defaulting party or the party not prevailing in
such dispute, as determined by the court exercising jurisdiction, shall pay any
and all reasonable costs and expenses incurred by the other party or parties in
enforcing or establishing its rights hereunder, including court costs and
reasonable attorneys’ fees.

 

6.          Successors and Assigns. This Agreement shall be binding upon each
party hereto and its respective successors and assigns.

 

7.          Severability. If any term of provision of this Agreement or any
application thereof shall be held invalid or unenforceable, the remainder of
this Agreement and any other application of such term or provision shall not be
affected thereby.

 

8.          Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof, and may not be changed or
modified except by an agreement in writing signed by the parties hereto. The
Parties hereby agree that all prior or contemporaneous oral understandings,
agreements or negotiations relative to the subject matter hereof are merged into
and revoked by this Agreement.

 

9.          Interpretation. All provisions of this Agreement shall be
interpreted according to their fair meaning and shall not be strictly construed
against any party.

 

10.         Counterparts; Facsimile Signature. This Agreement may be executed in
one or more counterparts, each of which shall be an original, but all of which,
taken together, shall constitute one agreement. An original signature or copy
thereof transmitted by facsimile or other electronic means (including email in
PDF format) shall constitute an original signature for purposes of this
Agreement.

 

[Signature page follows]

 

 4Debt Conversion Agreement

 

 

IN WITNESS WHEREOF, this Debt Conversion Agreement has been duly executed as of
the Effective Date.

 

  PARTIES:       COMMUNITY SHORES BANK CORPORATION         By: /s/ Heather
Brolick   Name: Heather Brolick   Title: President         1030 NORTON LLC      
  By: /s/ Bruce J. Essex   Name: Bruce J. Essex   Title: Managing Member        
Registered Holders         By: /s/ Gary G. Bogner   Name: Gary F. Bogner        
By: /s/ Robert L. Chandonnet   Name: Robert L. Chandonnet         By: /s/ Bruce
J. Essex   Name: Bruce J. Essex         By: /s/ Michael Gluhanich   Name:
Michael Gluhanich         By: /s/ Mark Moulton   Name: Mark Moulton         By:
/s/ Paul Reid   Name: Paul Reid

 

 

 

 

EXHIBIT A

 

Registered Holders   Conversion Shares Gary F. Bogner     Robert Chandonnet    
Bruce Essex     Michael Gluhanich     Mark Moulton     Paul Reid    

 

 2Debt Conversion Agreement

